SMITH, Judge,
dissenting.
I respectfully disagree with the majority’s decision to reverse the order of the Court of Common Pleas of Bucks County reinstating Officer Mark Pentz to the rank of corporal. The majority’s decision is grounded on the premise that the Board of Supervisors of Newtown Township did not deny to Officer Pentz the rank of corporal for any internal reasons and that it merely vacated his promotion pursuant to the authority of the order of the Pennsylvania Labor Relations Board. The Board’s order required the Township, among other things, to “[rjeseind the unilateral promotion to sergeant of Officer Patton and restore the status quo ante.... ”
The order of the Labor Relations Board never mentioned Officer Pentz or the corporal position to which he was promoted, nor did the Board otherwise indicate that it even considered Officer Pentz’ promotion to determine whether it was legally effectuated. Evidently, the Labor Relations Board did not consider Officer Pentz’ promotion because it was made in accordance with the Act commonly known as the Police Tenure Act.1 Officer Pentz was promoted based upon merit and the scores he received after competitive testing.
The majority cites no case precedent to support its holding. Instead, it purports to distinguish the holding in Falls Township v. Police Ass’n of Falls Township, 134 Pa. Cmwlth. 255, 579 A.2d 430 (1990), where the Court vacated an arbitration award and reinstated an officer’s promotion to the rank of sergeant. Before doing so, the Court considered whether any provision of the applicable collective bargaining agreement required the Township to perform any duty or to take any action which was prohibited by statutory law and whether any just cause existed to demote the officer. There was no evidence presented here to suggest that the Township was prohibited from promoting Officer Pentz to the corporal position. Stated another way, there was no evidence offered to suggest that Officer Pentz’ promotion should be vacated because of irregularity or illegality.
Because Officer Pentz was statutorily afforded the right to his promotion to corporal, he is entitled to that rank, unless just cause existed for his demotion. Kretzler v. Ohio Township, 14 Pa. Cmwlth. 236, 322 A.2d 157 (1974). There being no statutory provision, court order, Labor Relations Board order or other indications suggesting just cause for Officer Pentz’ demotion, I believe that the majority has erred in reversing the trial *1353court, which properly restored Officer Pentz to the rant of corporal.2

. Act of June 15, 1951, P.L. 586, as amended, 53 P.s. §§ 811-816.


. See also West v. Department of Public Welfare, 150 Pa.Cmwlth. 59, 614 A.2d 357 (1992), appeal denied, 535 Pa. 627, 629 A.2d 1386 (1993), where this Court reversed the demotion of an employee and reinstated him to the higher job classiflcation granted to him in accordance with applicable civil service rights. The Court stated that the employer cannot escape its statutory obligations to the employee simply because the employer made a mistake in its promotion decisions.